Citation Nr: 0904812	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  03-33 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, from the initial grant of service 
connection.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had more than 20 years of active service when he 
retired in June 1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision by 
the RO which, in part, granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation; 
subsequently made effective from May 8, 2001.  38 C.F.R. 
§ 3.400(p), 3.114(a).  The Board remanded the appeal for 
additional development in January 2007.  

By rating action in July 2008, the veteran was assigned 
separate ratings for peripheral neuropathy of the right and 
left lower extremity with erectile dysfunction as secondary 
to the service-connected diabetes mellitus, each rated 30 
percent disabling, and special monthly compensation under 
38 C.F.R. § 3.350(a) at the "k" rate for loss of use of a 
creative organ.  The veteran and his representative were 
notified of this decision and did not express dissatisfaction 
with the ratings assigned.  Accordingly, the only issue 
remaining on appeal is the claim for a rating in excess of 20 
percent for diabetes mellitus.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was granted, the veteran's 
diabetes mellitus is manifested by insulin dependence and a 
restricted diet, but does not require regulation of 
activities; nor it is manifested by episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider; additional complications not already 
compensated by separate disability ratings have not been 
demonstrated.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus, based on an initial determination, are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5106, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.119, Part 
4, including Diagnostic Code 7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service- connection claim: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

Prior to initial adjudication of the claim, a letter dated in 
July 2002, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II, supra.  Furthermore, a February 
2007 letter advised him as to the disability rating and 
effective date elements of his claim, and the claim was 
subsequently readjudicated following issuance of that notice.  
See Dingess, supra.

The Board has considered the recent holding of the Court 
that, for an increased rating claim, VCAA notice should 
include notice that evidence of increased severity of the 
disorder, or of greater interference with work or activities 
of daily life is required to support a claim for increased 
evaluation; that it include at least general notice of more 
particularized bases of granting increased evaluations where, 
as here, particular criteria beyond mere increase in severity 
may be required for assignment of a higher disability rating; 
that it include notice that a particular rating will be 
assigned by applying diagnostic codes; and that it include 
notice, in the form of examples of the kinds of evidence 
required to support the increased rating claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 
(U.S. Vet. App. May 19, 2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).  In line with the above reasoning, Vazquez-Flores 
does not apply to initial rating claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
veteran's claim for service connection.

The veteran's service treatment records and all VA and 
service department medical records have been obtained and 
associated with the claims file.  The veteran was examined by 
VA several times during the pendency of this appeal and was 
scheduled for a videoconference hearing, but withdrew his 
request and did not ask to be rescheduled.  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Rating

The issue of a higher evaluation for the veteran's diabetes 
mellitus disability arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (finding staged ratings appropriate also in cases 
where the appeal was not as to the initial rating assigned 
after service connection is established).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

The veteran is currently assigned a 20 percent evaluation for 
diabetes mellitus under Diagnostic Code (DC) 7913, which 
provides for a 100 percent evaluation when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 20 percent rating is assigned with insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet, and a 10 percent evaluation when diabetes is 
manageable by restricted diet only.  38 C.F.R. § 4.119 
(2008).  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, Note (1) (2008).  In this 
regard, it should be noted that the veteran has been assigned 
separate evaluations for coronary artery disease, renal 
insufficiency and peripheral neuropathy of the lower 
extremities, as secondary to the service-connected diabetes 
mellitus.  He has also been awarded special monthly 
compensation based on erectile dysfunction secondary to 
diabetes mellitus.  As the additional disabilities are not in 
appellate status, consideration of any signs or symptoms 
associated with these disabilities will not be considered in 
evaluating the severity of diabetes mellitus, alone.  

The Board has reviewed all the evidence of record, including 
the numerous VA and service department treatment records from 
2001 to the present, and the September 2002, August 2004, 
March 2005, June 2007, and May 2008 VA examination reports, 
and finds that the current evaluation of 20 percent under DC 
7913 accurately reflects the extent of the veteran's 
disability, and that a higher rating is not warranted.  

In order to be entitled to the next higher evaluation of 40 
percent, the evidence must show that the veteran's diabetes 
requires insulin, restricted diet, and a regulation of 
activity.  While the veteran's condition does require insulin 
and a restricted diet, the evidence fails to establish that 
his activities are medically regulated solely because of 
diabetes.  The VA examinations, outpatient notes and service 
department treatment records from 2001 to the present showed 
no history of hospitalizations for ketoacidosis or episodes 
of hypoglycemic reactions.  The Board has reviewed the 
numerous VA medical reports of record pertaining to the 
veteran's treatment for diabetes, and those clinical records 
do not suggest that his activities have been restricted.  
Although there were several references to the veteran being 
noncompliant and that he needed to make an effort to control 
his diet and take his medications, there was no indication 
that his activities were restricted.  On the contrary, a 
medical report dated in June 2002 showed that the veteran was 
advised to exercise regularly and work on improving his diet 
to better control his diabetes.  (See June 2002 VA nutrition 
note).  

The most recent VA examinations in June 2007 and May 2008, 
showed that the veteran receives three insulin units per day, 
is on a restricted diet, and has difficulty ambulating due to 
poor balance and gait.  However, the fact that the veteran 
has other service and nonservice-connected disabilities which 
limit his ability to engage in a more strenuous exercise 
regimen, does not equate to "regulation of activity" for 
purposes of meeting the criteria for the next higher rating 
of 40 percent under DC 7913.  In this June 2007 VA 
examination, it was specifically noted that his diabetes 
mellitus did not restrict his ability to perform strenuous 
activity.

In light of the discussion above, the Board finds that the 20 
percent evaluation assigned for the veteran's diabetes 
mellitus accurately depicts the severity of the condition for 
the entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  




ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.  




		
	MICHAEL LANE	
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


